Title: To George Washington from William Heath, 28 March 1782
From: Heath, William
To: Washington, George


                        
                            Dear General,Head quarters, Highlands, March 28th 1782. 2 o’clock P.M.
                        
                        I am this moment honored with yours of the 26th instant, and have given orders for a guard to be detached and
                            put in motion with all possible despatch, agreeable to your directions—hope they will arrive in season. I have the honor to
                            be With the highest respect, Your Excellencys Most obedient servant,
                        
                            W. Heath
                        
                    